TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00124-CR


                          Jose Alberto Alejandro-Najarro, Appellant

                                                v.

                                  The State of Texas, Appellee




            FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
    NO. CR-16-0499, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due September 5, 2019.               On

October 11, 2019, this Court sent a notice to appellant’s counsel informing him that appellant’s

brief was overdue and that a failure to file a satisfactory response on or before October 21, 2019,

could result in an order from this Court referring the matter to the trial court. See Tex. R. App.

P. 38.8. On November 7, 2019, appellant’s counsel filed a motion, requesting that the Court

extend the time for filing appellant’s brief. We grant the motion for extension of time and order

appellant to file a brief no later than January 10, 2020. No further extension of time will be

granted and failure to comply with this order will result in the referral of this case to the trial

court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

               It is ordered on November 20, 2019.
Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish




                                               2